Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of Claims
Claims 1-2, 5-6 and 9-14 are currently under examination. Claims 3-4 and 7-8 have been cancelled. Claims 1-2, 5-6, and 9-14 are amended. 
Previous Grounds of Rejection
In the light of the amendments, the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, with respect to claims 1-2, 5-6 and 9-14, is withdrawn.
In the light of the amendments, the rejection rejected under 35 U.S.C. 103(a) as being unpatentable over Sugano et al. to WO 2013/042400 A1 (herein referred to under US 2014/0343237 A1as the English-language equivalent cited to for page and paragraph), with respect to claims 1-2, 5-6 and 9-14,  is amended as set forth below.
Amended Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-2, 5-6 and 9-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sugano et al. to WO 2013/042400 A1 (herein referred to under US 2014/0343237 A1as the English-language equivalent cited to for page and paragraph).
Regarding claims 1 and 11-14, Sugano et al. teach a catalyst for polymerization and process of making thereof comprising 
(1) contacting a suspension of toluene (applicant’s an inert organic solvent) and Mg(OEt)2 (applicant’s elected dialkoxy Mg compound) ([0070]) with TiCl4 (applicant’s elected titanium and halogen containing compound) ([0079]) and an internal electron donor such as 2-benzyloxy ethyl phenyl carbonate (applicants elected internal donor as a carbonate-ether as the instant claim having no phthalic acid ester structure)([0058]) and reacted at 90 0C for 90 minutes prior isolation of a solid catalyst component (I) (applicants’ solid catalytic component (A), and an external electron donor compound such as ethyl benzoate ([0092]-[0093]) as the instant claim1) ([0120]). The solid catalyst component (I) taught by Sugano et al. corresponds to the instant claimed a solid catalytic component (A) which does not contain organoaluminum compound and an organosilicon compound as illustrated below:

    PNG
    media_image1.png
    166
    696
    media_image1.png
    Greyscale

(2) contact component (I) of Sugano et al. with an organoaluminum compound Et3Al (applicant’s elected organoaluminum compound (B), wherein R1=Et, p=3 of the instant claimed formula (I)) ([0089]-0091]) and an external electron donor compound ethyl benzoate (applicant’s elected external donating compound (C))([0089], [0092]-[0093], and [0096]) at 0 to 90 0C for 1 minute to 10 hours in the absence of the olefin to produce a catalyst directly usable for olefin polymerization ([0086]).
The references differ from Applicant's recitations of claims by not disclosing identical ranges of temperature and reaction time. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). 
Although Sugano et al. do not specifically disclose a pre-treatment as per applicant claims 1 and 13-14, as discussed above, Sugano et al. teach or suggest contact component (A), (B) and (C) with claimed temperature and time, it corresponds to the instant claimed a pre-contact treatment.
The method for producing a catalyst for olefin polymerization taught by Sugano et al. as discussed above is summarized as shown below (Fig.1):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The phrase of “for olefin polymerization and copolymerization olefins utilizing the catalyst, …(2) copolymerizing the olefins in a presence of the solid catalytic component (A), wherein the method is performed without washing….” recited in claims 1-2, 5-6 and 9-14 are interpreted as intended use. In other words, the instant application claim a method for forming a catalyst, not a method for olefins polymerization and copolymerization.
Per MPEP 2111, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. 
Since the reference of Sugano et al. teach the same method of making a catalyst composition as the instant claims, the resulting catalyst would expect to be capable of catalyzing these specific polymerization and copolymerization chemical reactions as per applicant claims 1-2, 5-6 and 9-14. Therefore it meets the claim limitations.
Regarding claim 2, as discussed above, the 2-benzyloxy ethyl phenyl carbonate taught by Sugano et al. corresponds the instant claimed electron donor with carbonate-ether functional groups and free of phthalic acid ester (0058]).
Regarding claims 5-6 and 9-10, the process taught by Sugano et al. performs at temperature at 0 to 900C which overlaps the instant claimed ranges -150C to 100C, or below 130C, and the contact time is 1 minute to 10 hours as per applicant claims 5-6 and 10 [0086]).
The references differ from Applicant's recitations of claims by not disclosing identical ranges (-150C to 10 0C, and 5 seconds to 20 minutes). However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). 
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments and Declaration under 37 C. F. R. §1.132 from Kono Hiroyuki filed on 11/07/2022 have been considered but are not persuasive. The examiner would like to take this opportunity to address the Applicant's arguments.
The unexpected results using the catalyst formed in Example 6 is insufficient to overcome the rejection of claims 1-2, 5-6 and 9-14 as set forth above because:  the results demonstrated using the catalyst formed in Example 6 are not commensurate in scope with the breadth of the claims, see below as to some specific examples.
For example, 
(1). 2-benzyloxy ethyl phenyl carbonate. The results presented in the Example 6 used a selected 2-benzyloxy ethyl phenyl carbonate. However the current claims recite using other carbonate-ether electron donor compound.
(2). Mg(OEt)2. The results presented in the Example 6 used a selected Mg(OEt)2. However the current claims recite using other dialkoxy magnesium compound.
(3). Titanium compound. The results presented in the Example 6 used a selected TiCl4. However the current claims recite using other titanium compounds.
(4). Aluminum compound. The results presented in the Example 6 used a selected Et3Al. However the current claims recite using other alkyl aluminum compounds.
(5). An external electron donor compound. The results presented in the Example 6 did not use an external compound as recited in the instant application.
(6). Reaction Conditions. The catalyst obtained according to the Example 6 was performed under fully purged with N2 gas, a specific temperature and a specific reaction time. They are not commensurate in scope with the breadth of the instant claims.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of the critical factors (internal donor, magnesium compound, aluminum compounds, titanium compounds, an external electron donor compound, reaction conditions, etc.) fail to be commensurate in scope with the claims. Therefore, the rejection with respect to claims 1-2, 5-6 and 9-14 under 35 U.S.C.103 (a) as set forth above stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738